Case is assigned to the calendar for December 13, 1976, *9519:30 a.m. for oral argument. The defendant will be expected to show cause why his appeal should not be summarily disposed of because of this Court’s previous statement that the trial justice will not be overturned in cases of this sort unless he was clearly wrong, Labree v. Major, 111 R.I. 657, 306 A.2d 808 (1973). He should also be prepared to discuss why his interpretation of what the jury may have been thinking is other than conjecture. Grenier v. Royal Cab, Inc., 114 R.I. 11, 327 A.2d 272 (1974); and whether the judge’s omission of one of the reasons the plaintiff avoided doctors was an omission of a controlling issue. Morinville v. Morinville, 116 R.I. 507, 359 A.2d 48 (1976).
Quinn, Cuzzone & Geremia, John F. C'uzzone, Jr., for plaintiff. Martin M. Zucker, for defendant.